Deadeeiok, Cb. J.,
delivered tbe opinion of tbe court:
Plaintiffs in error have been convicted of housebreaking, upon tbe uncorroborated testimony of an accomplice, wbo bas been convicted of tbe larceny of tbe stolen goods. Tbis we bave beld to be insufficient testimony to sustain tbe conviction. Although tbe witness bas been convicted of larceny, no' judgment having been pronounced against him, be was a competent witness. Yet, be acknowledges his complicity in tbe crime, and to sustain a conviction, there ought to be evidence equivalent to tbe testimony of one credible witness.
^Reverse tbe judgment.